Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action responsive to applicant’s Request for Continuing Examination of 6/20/2022. Claims 1, 3, and 5-6 are pending and are allowed.   Claims 2 and 4 are cancelled. 

Allowable Subject Matter
	Claims 1, 3, and 5-6 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 	
	The following is an examiner's statement of reasons for allowance: The prior art neither discloses nor suggest: A malfunction part sensing device for an automatic transmission for a vehicle which is arranged to attain a plurality of shift stages by selectively engaging a plurality of frictional engagement elements, and to switch the shift stage by changeovers of two or more pairs of the frictional engagement elements, the malfunction part sensing device being configured, when a malfunction by a malfunction mode of an engagement failure or disengagement failure is generated in one of the plurality of the frictional engagement elements, to identify the one of the frictional engagement elements in which the malfunction is generated, the malfunction part sensing device comprising: 
a shift stage monitoring section configured to monitor the shift stages before and after the shift of the automatic transmission 
a shift stage monitoring section configured to monitor the shift stages before and after the shift of the automatic transmission 
a malfunction sensing section configured to sense the malfunction mode from a behavior of the vehicle which is generated in accordance with the malfunction and
a malfunction part limiting section configured to limit the one of the frictional engagement elements in which the malfunction is generated, based on the malfunction mode and a shift manner by a combination of the shift stages before and after the shift, 
wherein in the shift stage switching by the changeovers of the two or more pairs of the frictional engagement elements, the malfunction part limiting 
and wherein the malfunction part sensing device comprises at least one operation state sensor an operation state sensing section
configured to sense an operation state of an engagement or a disengagement of at least one predetermined frictional engagement element in the plurality of the frictional engagement elements 
and when the predetermined frictional engagement element relates to the shift, the malfunction part limiting section is configured to limit the one of the frictional engagement elements in which the malfunction is generated, to a part of the frictional engagement elements, based on the shift manner of the shift, the malfunction mode, and the operation state of the predetermined frictional engagement element and  wherein when the operation state sensor identifies the one of the frictional engagement elements in which the malfunction is generated, a malfunction corresponding shift stage is determined based on the identified one of the frictional engagement elements in which the malfunction is generated, and the shift stage is shifted to the malfunction corresponding shift stage, and when the operation state sensor does not identify the one of the frictional engagement elements in which the malfunction is generated, the one of the frictional engagement elements in which the malfunction is generated is identified by repeatedly performing a prove control in which a selectable shift stage is selected in a stop state of the vehicle, in which the frictional engagement elements are engaged or disengaged to attain the shift stage, and in which a traveling of the vehicle is attempted, the malfunction corresponding shift stage is determined based on the identified one of the frictional engagement elements, and the shift stage is shifted to the malfunction corresponding shift stage..  
Of particular interest is Masaki et al. which teaches: A malfunction part sensing device for an automatic transmission for a vehicle which is arranged to attain a plurality of shift stages by selectively engaging a plurality of frictional engagement elements, and to switch the shift stage by changeovers of two or more pairs of the frictional engagement elements, the malfunction part sensing device being configured, when a malfunction by a malfunction mode of an engagement failure or disengagement failure is generated in one of the plurality of the frictional engagement elements, to identify the one of the frictional engagement elements in which the malfunction is generated, the malfunction part sensing device comprising: 
a shift stage monitoring section configured to monitor the shift stages before and after the shift of the automatic transmission 
a shift stage monitoring section configured to monitor the shift stages before and after the shift of the automatic transmission 
a malfunction sensing section configured to sense the malfunction mode from a behavior of the vehicle which is generated in accordance with the malfunction and
a malfunction part limiting section configured to limit the one of the frictional engagement elements in which the malfunction is generated, based on the malfunction mode and a shift manner by a combination of the shift stages before and after the shift, 
wherein in the shift stage switching by the changeovers of the two or more pairs of the frictional engagement elements, the malfunction part limiting 
and wherein the malfunction part sensing device comprises at least one operation state sensor an operation state sensing section
configured to sense an operation state of an engagement or a disengagement of at least one predetermined frictional engagement element in the plurality of the frictional engagement elements less than not all the frictional engagement elements of the plurality of the frictional engagement elements.  Masaki et al. does not teach: the predetermined frictional engagement element relates to the shift, the malfunction part limiting  section is configured to limit the one of the frictional engagement elements in which the malfunction is generated, to a part of the frictional engagement elements, based on the shift manner of the shift, the malfunction mode, and the operation state of the predetermined frictional engagement element and wherein when the operation state sensor identifies the one of the frictional engagement elements in which the malfunction is generated, a malfunction corresponding shift stage is determined based on the identified one of the frictional engagement elements in which the malfunction is generated, and the shift stage is shifted to the malfunction corresponding shift stage, and when the operation state sensor does not identify the one of the frictional engagement elements in which the malfunction is generated, the one of the frictional engagement elements in which the malfunction is generated is identified by repeatedly performing a prove control in which a selectable shift stage is selected in a stop state of the vehicle, in which the frictional engagement elements are engaged or disengaged to attain the shift stage, and in which a traveling of the vehicle is attempted, the malfunction corresponding shift stage is determined based on the identified one of the frictional engagement elements, and the shift stage is shifted to the malfunction corresponding shift stage.
	Of further interest is Endo et al. which teaches: the predetermined frictional engagement element relates to the shift, the malfunction part limiting  section is configured to limit the one of the frictional engagement elements in which the malfunction is generated, to a part of the frictional engagement elements, based on the shift manner of the shift, the malfunction mode, and the operation state of the predetermined frictional engagement element wherein when the operation state sensor identifies the one of the frictional engagement elements in which the malfunction is generated, a malfunction corresponding shift stage is determined based on the identified one of the frictional engagement elements in which the malfunction is generated, and the shift stage is shifted to the malfunction corresponding shift stage, and when the operation state sensor does not identify the one of the frictional engagement elements in which the malfunction is generated, the one of the frictional engagement elements in which the malfunction is generated is identified by repeatedly performing a prove, in which the frictional engagement elements are engaged or disengaged to attain the shift stage, and in which a traveling of the vehicle is attempted, the malfunction corresponding shift stage is determined based on the identified one of the frictional engagement elements, and the shift stage is shifted to the malfunction corresponding shift stage, Endo et al. teaches checking for slip in its prove control with the vehicle movng and does not teach nor suggest:  does its prove control with the vehicle moving and does not prove control in which a selectable shift stage is selected in a stop state of the vehicle, , in which the frictional engagement elements are engaged or disengaged to attain the shift stage, and in which a traveling of the vehicle is attempted, the malfunction corresponding shift stage is determined based on the identified one of the frictional engagement elements, and the shift stage is shifted to the malfunction corresponding shift stage.
Of further interest is Wu which teaches: wherein the malfunction part sensing device comprises a storing  section configured to store a map to identify the one of the frictional engagement elements in which the malfunction is generated, in accordance with the malfunction mode and the shift manner.  Wu does not teach: the predetermined frictional engagement element relates to the shift, the malfunction part limiting section is configured to limit the one of the frictional engagement elements in which the malfunction is generated, to a part of the frictional engagement elements, based on the shift manner of the shift, the malfunction mode, and the operation state of the predetermined frictional engagement element, wherein when the operation state sensor identifies the one of the frictional engagement elements in which the malfunction is generated, a malfunction corresponding shift stage is determined based on the identified one of the frictional engagement elements in which the malfunction is generated, and the shift stage is shifted to the malfunction corresponding shift stage, and when the operation state sensor does not identify the one of the frictional engagement elements in which the malfunction is generated, the one of the frictional engagement elements in which the malfunction is generated is identified by repeatedly performing a prove, in which the frictional engagement elements are engaged or disengaged to attain the shift stage, and in which a traveling of the vehicle is attempted, the malfunction corresponding shift stage is determined based on the identified one of the frictional engagement elements, and the shift stage is shifted to the malfunction corresponding shift stage.
Of further interest is: Tsutsui et al. which determines to detect when a stopped vehicle begins to drag its clutch.   But there is no suggestion in using this process to diagnose a clutch failure nor teach: the predetermined frictional engagement element relates to the shift, the malfunction part limiting  section is configured to limit the one of the frictional engagement elements in which the malfunction is generated, to a part of the frictional engagement elements, based on the shift manner of the shift, the malfunction mode, and the operation state of the predetermined frictional engagement element wherein when the operation state sensor identifies the one of the frictional engagement elements in which the malfunction is generated, a malfunction corresponding shift stage is determined based on the identified one of the frictional engagement elements in which the malfunction is generated, and the shift stage is shifted to the malfunction corresponding shift stage, and when the operation state sensor does not identify the one of the frictional engagement elements in which the malfunction is generated, the one of the frictional engagement elements in which the malfunction is generated is identified by repeatedly performing a prove, in which the frictional engagement elements are engaged or disengaged to attain the shift stage, and in which a traveling of the vehicle is attempted, the malfunction corresponding shift stage is determined based on the identified one of the frictional engagement elements, and the shift stage is shifted to the malfunction corresponding shift stage.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Exmr. Michael E. Butler whose telephone number is (571) 272-6937.
16. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox, can be reached on (571) 272-6923.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
17.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/M.E.B/Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655